OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, defendants-appellants’ motion for summary judgment dismissing the complaint granted, and the certified question answered in the negative.
Plaintiff foster parent was stabbed by her foster child’s biological mother as she was leaving the premises of defendant Little Flower Children’s Service, a private social services agency, after the agency supervised a visit between the child and her biological mother. Supreme Court denied the motion of the agency and the Roman Catholic Diocese of Brooklyn for summary judgment dismissing the complaint and the Appellate Divi*614sion affirmed, with one Justice dissenting, concluding that triable issues of fact necessitated a trial. We disagree.
Assuming the agency owed the foster parent a duty of care, no evidence was proffered raising a question of fact on the issues of breach or causation. Although the biological mother had a history of mental illness, she had no history of violence, nor had she threatened agency staff or the foster parent in the past. The agency therefore had no reason to anticipate a violent outburst or to take steps to prevent contact between the biological mother and the foster parent. In addition, due to the suddenness of the attack and its location, the agency’s security staff had no opportunity to intervene to assist the foster parent. Under the circumstances of this case, defendants-appellants were entitled to summary judgment dismissing the complaint against them.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.